MEMORANDUM OPINION

                                            No. 04-10-00398-CR

                                          IN RE Jason MIEARS

                                            Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 9, 2010

PETITIONS DENIED

           Relator Jason Miears filed the following: (1) sixteen petitions for writ of mandamus; (2)

four petitions for writs of prohibition; (3) four petitions entitled “writ of capias profine”; (4) four

petitions entitled “petition for writ of quo warranto”; (5) four petitions for writ of habeas corpus;

(6) one petition entitled “writ of attachment”; (7) one petition entitled “writ of execution”; (8)

four petitions for writ of injunction; (9) one petition entitled “writ of procendo”; (10) one petition

entitled “writ of error”; and (11) twenty-nine motions.




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                    04-10-00398-CR


       The court has considered relator’s petitions and motions and is of the opinion that relator

is not entitled to the relief sought in any of the petitions or motions. Accordingly, the petitions

and all motions are DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-